Citation Nr: 1529948	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  10-45 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for shingles of the lower extremities, to include as due to service in Southwest Asia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 

INTRODUCTION

The Veteran had active military service from June 1989 to February 2002 and from March 2002 to November 2009.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In August 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file.  In April 2014, the Board remanded the Veteran's claim for additional development.  The case has now been returned to the Board for further appellate action.


FINDING OF FACT

The Veteran has not been diagnosed with shingles during the pendency of the claim, and no dermatological symptoms (other than those associated with the service-connected ichthyosis) indicative of a qualifying chronic disability have been shown at any time during the current appeal.


CONCLUSION OF LAW

Shingles of the lower extremities was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.317 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran was provided adequate notice in response to his claim.  The record shows that the Veteran originally filed a claim for compensation benefits in the benefits delivery at discharge program (BDD).  In a May 2009 letter, the Veteran acknowledged that he had received notice of what the evidence must show, of the respective duties of VA and the claimant in obtaining evidence, and of the disability rating and effective date elements of his claim. 

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are of record.  VA Medical Center and private treatment notes have been obtained.  The Veteran has been provided appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence. 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Under 38 C.F.R. § 3.317, a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability may be service-connected, provided that such a disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following):  (1) an undiagnosed illness; (2) medically unexplained chronic multisymptom illness that are defined by a cluster of signs or symptoms (specifically chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any other illness the Secretary determines meets the criteria of a medically unexplained chronic multisymptom illnesses); or (3) any diagnosed illness that the Secretary determines warrants a presumption of service connection.  38 C.F.R. § 3.317 (2014).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran asserts that he has shingles of his lower extremities that had their onset during his active service.  STRs shows that he was treated for a single episode of shingles of the lower extremity in 1994.  There is no indication from the record that the Veteran received any follow-up treatment for shingles after the initial visit.  Additionally, there is no indication from the record that the Veteran's shingles did not fully resolve without residual prior to his separation from active service.  
At a May 2009 VA general medical examination, the Veteran reported that he had been diagnosed with shingles in service and that he had continued to experience symptoms of that disability for the last 15 years.  The VA examiner found that the Veteran did not have shingles as there was no pathology to support a diagnosis of shingles at that time.   

At a March 2011 VA skin diseases examination, the Veteran was diagnosed with ichthyosis.  There is no indication from the examination report that the Veteran had symptoms of shingles at the time of the examination.  

At a November 2014 VA skin diseases examination, the examiner opined that it was less likely as not that the Veteran had shingles that were incurred in or caused by the claimed in-service injury, event, or illness.  In this regard, the examiner noted that shingles was caused by the herpes zoster virus, which was characterized by a painful skin rash with blisters that followed radicular nerve paths and that it was not related to a chronic disability resulting from service in Southwest Asia.  The examiner acknowledged, upon careful examination of the Veteran, that there were no skin lesions consistent with shingles, no blisters, and no scabs or scars from broken up blisters.  Also, the examiner noted that the lesions identified by the Veteran did not follow any shingle spinal nerve dermatome.  The examiner reviewed the Veteran's claims file and noted that there was no indication from the record that the Veteran had ever sought treatment for shingles from his primary care provider or from his dermatologist and that he had actually been diagnosed with ichthyosis vulgaris, which accounted for the skin symptoms he experienced.  

Post-service treatment notes of record are silent for a verified diagnosis of shingles or any residuals of his single episode of shingles in active service.  The Veteran has mostly received treatment for his service-connected ichthyosis. 

While the Veteran is competent to report observable symptoms, such as a rash, he is not competent to make a diagnosis of shingles as that requires medical expertise that is outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to diagnose himself with shingles.  
For a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during or contemporary to the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  There is no evidence of record showing the Veteran to have a confirmed diagnosis of shingles or residuals of the single bought of shingles he had in service.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The Board reiterates that the November 2014 VA examination demonstrated no skin lesions consistent with shingles, no blisters, and no scabs or scars from broken up blisters.  Indeed, no dermatological symptoms (other than those associated with the service-connected ichthyosis) indicative of a qualifying chronic disability have been shown.  Thus, 38 C.F.R. § 3.317 is not for applicable in the current appeal.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for shingles is not warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for shingles of the lower extremities, to include as due to service in Southwest Asia, is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


